DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
As of the amendment filed 2/7/22, no claims have been added or canceled, and claims 1 and 26 have been amended. Therefore, claims 1-37 remain pending, with claims 1, 12, 18, 19, and 27 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed 2/7/22, with respect to the rejection(s) of claim(s) 1-26 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Song (US 2019/0067321) and Shim (US 2011/0065270). Also, in light of the Song reference, the indication of allowability with respect to claims 27-37 is withdrawn as well.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-37 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2019/0067321) in view of Lee (US 2019/0067182).
As to claim 1, Song teaches an electronic device (figs. 3-6), comprising: a lower deck (GS1) and an upper deck (GS2, [0037]), each of the lower deck and the upper deck comprising tiers of alternating conductive (131) materials and dielectric (114) materials ([0037]); memory pillars (CHS) in the lower deck and in the upper deck ([0027]), and comprising: contact plugs (167) in the upper deck ([0043]); cell films (161 and 163) in the lower deck and in the upper deck ([0043] – [0051]), the cell films in the upper deck adjacent to the contact plugs (fig. 4); and fill materials (165) in the lower deck and in the upper deck ([0043]), the fill materials in the upper deck adjacent to the contact plugs (Fig. 4); and dummy 
Song teaches common source lines 180 ([0052]) and memory pillars having channel layers (163, [0067]) but is silent on the lower deck is adjacent to a source and the memory are pillars configured to be operably coupled to the source. However, Lee teaches a three-dimensional memory device similar to that of Song (see figs. 1A and 1C) that has a decks (ST) and pillars (CH and DCH) connected to a source region underlying the deck ([0028]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the device of Song would also be connected to a source connected to the pillars and located below the lower deck so as to form a common device using a well-known structure.
As to claim 2, Song in view of Lee further teach the memory pillars extend through the upper deck and the lower deck (Song, fig. 3).
claim 3, Song in view of Lee do not explicitly teach the channel structure extends into the substrate, however it is obvious that it would as the channel would have to be connected to the source and Song teaches the memory pillar CHS extending into the substrate (fig. 3).
As to claim 4, Song in view of Lee further teach the oxide material (185) of the dummy pillars extends partially through the upper deck (Song, fig. 4).
As to claim 5, Song in view of Lee further teach the dummy pillars further comprise additional contact plugs, additional cell films, and additional fill materials adjacent to the oxide material (Song, [0043]).
As to claim 6, Song in view of Lee further teach the additional contact plugs and the additional fill materials of the dummy pillars directly contact the oxide material (Song, figs. 3 and 4, since the dummy pillars are substantially similar to the memory pillars and oxide 185 penetrates down through the dummy pillars, it is obvious if not inherent that the oxide also directly contacts the plug and fill materials of the dummy pillar).
As to claim 7, Song in view of Lee further teach sidewalls of the additional fill materials are sloped (Song, fig. 4, [0041]).
As to claim 8, Song in view of Lee further teach an upper surface of the additional fill materials is substantially coplanar to an upper surface of the cell films (Song, fig. 3).
As to claims 9 and 10, Song in view of Lee further teach the oxide material of the dummy pillars separates the additional contact plugs into two portions (Song, fig. 6 shows the oxide 185 bisecting the dummy pillars DCS into two 
As to claim 11, Song in view of Lee further teach the tiers comprise alternating tungsten materials and silicon oxide materials (Song, [0038]).
As to claim 12, Song teaches an electronic device (figs. 3-6), comprising: memory pillars (CHS) in decks (GS1 and GS2) of an electronic device (fig. 3); and dummy pillars (DCS) in a central region of the decks (Fig. fig. 6), the dummy pillars comprising an oxide material (185 and/or 165d) in an upper portion of the dummy pillars and the oxide material comprising a substantially continuous material extending between adjacent dummy pillars in the central region (Fig. 6, [0027], [0047], [0053], 185 connects multiple DCS pillars).
Song teaches common source lines 180 ([0052]) and memory pillars having channel layers (163, [0067]) but is silent on the memory are pillars configured to be operably coupled to the source. However, Lee teaches a three-dimensional memory device similar to that of Song (see figs. 1A and 1C) that has a decks (ST) and pillars (CH and DCH) connected to a source region ([0028]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the device of Song would also be connected to a source connected to the pillars and located below the lower deck so as to form a common device using a well-known structure. 
As to claim 13, Song in view of Lee further teach the dummy pillars further comprise contact plugs (167d) and fill materials (161d and 163d, [0043]), the 
As to claim 14, Song in view of Lee further teach the oxide material (185) extends continuously between adjacent contact plugs of the dummy pillars (Song, fig. 6).
As to claim 15, Song in view of Lee further teach the decks comprises a lower deck (GS1) and an upper deck (GS2) adjacent to the source, each of the lower deck and the upper deck comprising tiers of alternating conductive (131) materials and dielectric materials (114, Song, [0037]).
As to claim 16, Song in view of Lee further teach the oxide material electrically isolates the dummy pillars from the source (Song, fig. 4 and 6, electrical insulation is a property of a silicon oxide pillar).
As to claim 17, Song in view of Lee further teach a critical dimension of the dummy pillars is substantially the same as a critical dimension of the memory pillars (Song, [0043]).
As to claim 18, Song teaches an electronic device (figs. 3-6), comprising: memory pillars (CHS) in decks (GS1 and GS2) of an electronic device (fig. 3); and dummy pillars (DCS) in a central region of the decks (Fig. fig. 6), the dummy pillars comprising an oxide material (185 and/or 165d), contact plugs (167d), and fill materials (161d and 163d) in an upper portion of the dummy pillars (fig. 4, [0043]) and the dummy pillars exhibiting a critical dimension that is substantially the same as a critical dimension of the memory pillars (Song, [0043]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the device of Song would also be connected to a source connected to the pillars and located below the lower deck so as to form a common device using a well-known structure.
As to claim 19, Song teaches at least one memory device comprising: memory pillars in decks of the at least one memory device, the memory pillars (CHS) comprising contact plugs (167) and cell films (161 and 163, [0043]); and dummy pillars (DCS) in the decks (fig. 3, [0043]), the dummy pillars comprising an oxide (185) material in an upper portion thereof ([0053]) and the oxide material isolating conductive portions of the dummy pillars from the source (figs. 4 and 6, electrical insulation is a property of a silicon oxide pillar).
Song teaches common source lines 180 ([0052]) and memory pillars having channel layers (163, [0067]) but is silent on the memory are pillars configured to be operably coupled to the source. However, Lee teaches a three-dimensional memory device similar to that of Song (see figs. 1A and 1C) that has a decks (ST) and pillars (CH and DCH) connected to a source region ([0028]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the device of Song would also be 
Song does not explicitly teach the at least one memory device is connected to an input device; an output device; and a processor device operably coupled to the input device and the output device. However, this basically describes a computer and memory is known to be used within a computer. See figure 16 of Lee.
As to claim 20, Song in view of Lee further teach the oxide material (185) of the dummy pillars DCS) directly contacts contact plugs (167d) and fill materials (161d and 163d) of the dummy pillars (Song, figs. 4 and 6, [0043], the dummy pillars and the memory pillars comprise substantially the same structure and materials. As shown in fig. 4, oxide 185 extends deep enough into the upper deck below the contact plug 167 and into the fill materials 161 and 163. Fig. 6 shows 185 penetrating the dummy pillar DCS).
As to claim 21, Song in view of Lee further teach an upper surface of the oxide material is substantially coplanar with an upper surface of the contact plugs (Song, fig, 4).
As to claim 22, Song in view of Lee further teach opposing sides of the oxide material directly contact the contact plugs (see rejection of claim 20).
As to claim 23, Song in view of Lee further teach the oxide material separates the contact plugs of the dummy pillars into two portions (Song, fig. 6 shows the oxide 185 bisecting the dummy pillars DCS into two portions. Since the plug is on the upper surface of the dummy pillar, it is also bisected into 
As to claim 24, Song in view of Lee further teach the cell films of the memory pillars comprise a channel material (163) and one or more cell materials (161, song, [0043]).
As to claim 25, Song in view of Lee further teach the decks are vertically adjacent to one another (Song, fig. 4).
As to claim 26, Song in view of Lee further teach the decks comprise tiers of alternating conductive materials (131) and dielectric materials (114, Song, [0037] – [0038]) but does not explicitly teach the oxide material (185) comprises a different material than an oxide material of the dielectric materials (114) of the tiers. However, using different insulating materials for different layers performing different functions (i.e. 114 for insulation and 185 for support) would have been obvious so as to maximize the properties of the insulating materials for their intended purpose (i.e. 114 for dielectric constant properties and 185 for structural strength).
As to claim 27, Song teaches a method of forming an electronic device (figures 19-23), comprising: forming a lower deck (GS1) comprising lower pillars (187) in tiers of alternating nitride materials (121) and dielectric materials (114) (fig. 19, [0074] and [0081]); forming an upper deck (GS2) comprising additional tiers of alternating nitride materials (121) and dielectric materials (114) adjacent to the lower deck (fig. 19); forming pillar openings in the upper deck (fig. 21, DCH and CHH, [0087]); forming upper pillars (DCS and CHS) in the pillar openings 
Song teaches common source lines 180 ([0052]) and memory pillars having channel layers (163, [0067]) but is silent on the lower deck being adjacent to the source. However, Lee teaches a three-dimensional memory device similar to that of Song (see figs. 1A and 1C) that has a decks (ST) adjacent to a source region ([0028]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the device of Song would also be connected to a source connected to the pillars and located below the lower deck so as to form a common device using a well-known structure.
As to claim 28, Song in view of Lee further teach forming a lower deck comprising lower pillars in tiers of alternating nitride materials and dielectric materials comprises forming additional pillar openings in the tiers of the lower deck and forming additional cell films and additional fill materials in the additional 
As to claim 29, Song in view of Lee further teach forming upper pillars in the pillar openings comprises substantially aligning the upper pillars with the lower pillars (Song, fig. 21).
As to claim 30, Song in view of Lee further teach removing a portion of the contact plugs and fill materials from the upper pillars to form central openings comprises forming the central openings defined by substantially sloped sidewalls of the contact plugs and the fill materials (Song, [0041]).
As to claim 31, Song in view of Lee further teach forming the central openings defined by substantially sloped sidewalls of the contact plugs and fill materials comprises forming the central openings to exhibit a substantially U-shape in cross-section (Song, fig. 4 and 23, insulator 185 fills the central opening and would have a U-shape as it is almost identical to 170 of instant application shown in fig, 1 and 2).
As to claim 32, Song in view of Lee further teach forming an oxide material in the central openings comprises substantially completely filling the central openings with the oxide material (185, Song, figs. 4 and 23, although oxide not explicitly taught, oxide materials are known for use as insulators).
As to claim 33, Song in view of Lee further teach forming an oxide material in the central openings comprises forming dummy pillars (DCS) in the central region (Song, fig. 3, [0043]).
claim 34, Song in view of Lee further teach forming dummy pillars in the central region comprises electrically isolating the contact plugs in the central region from the source (Song, fig. 4 and 6, electrical insulation is a property of a silicon oxide pillar).
As to claim 35, Song in view of Lee further teach an oxide material in the central openings comprises forming the oxide material in the central openings after forming the upper pillars in the pillar openings (fig. 24, [0097]- [0099], the plugs are formed first, then the oxide material is formed within the pillars. It is obvious that an opening would have been formed within the pillar in order to deposit the oxide).
As to claim 36, Song in view of Lee further teach forming an oxide material in the central openings comprises forming the oxide material as a continuous material between adjacent dummy pillars in the central region (Song, fig. 6).
As to claim 37, Song in view of Lee further teach forming an oxide material in the central openings of the central region of the upper deck comprises forming the oxide material partially extending into the upper deck (Song, fig. 4).

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
2/22/22